DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.         Applicant's amendment filed on 11/30/21 have been fully considered and entered.

Response to Arguments
3.         Applicant's arguments filed on 11/30/21 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Election/Restrictions
4.        Claims 1-3, 5-8, 10-16, 23-27 are allowable. The restriction requirement to the claim 4 directed to a non-elected invention/species as set forth in the previous Office action, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 4 is directed to a non-elected invention/species, are rejoined because claim 4 require all the limitations of an allowable claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
5.        Claims 1-8, 11-16, 23-27 are allowed.

Reasons for Allowance 
6.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Maghrabi (US 2011/0214864) and Ma (US 2017/
0275516). 
             The claim 1 amended features require the rheology modifier has a dicarboxylic acid group; and wherein the additive composition forms a gel, and wherein the viscosifier and the rheology modifier form cross-links to provide structure for the gel. It has been noted that Maghrabi discloses a fragile gel and Ma discloses the rheology modifier has a dicarboxylic acid group. The closest prior arts do not suggest or disclose the claimed fluid, specifically the amended features.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1766